MARY'S OPINION HEADING                                           








                                                NO.
12-06-00059-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
TIMOTHY E. THOMPSON §                      APPEAL
FROM THE 114TH
AND
PAMELA THOMPSON,
APPELLANTS
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
BRADLEY
O. KING, M.D. AND
MICHAEL
WILLIAMS, M.D.,
APPELLEES §                      SMITH
COUNTY, TEXAS
                                                                                                         
                                                  
MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of prosecution. See
Tex. R. App. P. 42.3(b).
Appellants perfected their appeal on February 27, 2006.  Thereafter, the clerk’s record was filed on
April 13, 2006, making Appellants’ brief due on or before May 15, 2006.  When Appellants failed to file their brief
within the required time, this court notified them on May 17, 2006 that the
brief was past due and warned that if no motion for extension of time to file
the brief was received by May 30, 2006, the appeal would be dismissed for want
of prosecution.  See Tex. R. App. P.  42.3(b). 
The notice further informed Appellants that the motion for extension of
time must contain a reasonable explanation for their failure to file the brief
and a showing that Appellees had not suffered material injury thereby.
            The deadline has now passed, and Appellants have neither
complied with this court’s May 17, 2006 notice nor otherwise responded to
the notice.  Accordingly, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P.  38.8(a)(1), 42.3(b).
 




            Opinion delivered June 7, 2006.
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto,
J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)